Citation Nr: 0805871	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 17, 
2002, for the grant of service connection for schizophrenia, 
paranoid type.

2.  Entitlement to an initial evaluation in excess of 70 
percent for schizophrenia, paranoid type.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from June 1997 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for schizophrenia, paranoid type, rated 50 percent 
from October 17, 2002, and denied entitlement to TDIU.  The 
veteran filed a Notice of Disagreement (NOD) in October 2004, 
disputing the assigned evaluation, the effective date of 
service connection, and the denial of TDIU.  A Statement of 
the Case (SOC) was issued in September 2005, and the veteran 
perfected his appeal with the timely filing of a VA Form 9, 
Appeal to Board of Veterans' Appeals, in November 2005.  In 
November 2005, a Decision Review Officer granted an increased 
evaluation of 70 percent for schizophrenia, from the October 
2002 effective date of the original grant of service 
connection.  A Supplemental SOC (SSOC) was issued in December 
2005.

The issues of entitlement to an initial evaluation in excess 
of 70 percent for schizophrenia, paranoid type, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received a discharge from the U.S. Navy under 
other than honorable conditions in May 1999.

2.  The veteran was denied entitlement to compensation 
benefits, claimed for schizophrenia, paranoid type, in a 
September 2001 administrative decision due to the character 
of discharge.

3.  A review board convened under 10 U.S.C.A. § 1552 granted 
an upgraded character of discharge to the veteran in June 
2003; his discharge is now under honorable conditions, 
removing the bar to receipt of compensation benefits.

4.  A reopened claim for compensation benefits, alleging 
service connection for schizophrenia, paranoid type, was 
received October 17, 2003.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 17, 
2002 for a grant of service connection for schizophrenia, 
paranoid type, is not warranted.  38 U.S.C.A. § 5110(i) (West 
2007); 38 C.F.R. § 3.400(g) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

However, the issue of entitlement to an earlier effective 
date in this case is entirely a matter of statutory 
interpretation.  The VCAA therefore is not applicable.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  Moreover, in this instance the 
facts and chronology of events is undisputed. 


Entitlement to an Earlier Effective Date of Service 
Connection for 
Schizophrenia, Paranoid Type

Assignment of effective dates is governed in this instance by 
regulations at 38 C.F.R. § 3.400(g), which provide that in 
cases where entitlement is established because of the 
correction, change or modification of a military record, or 
of a discharge or dismissal, by a Board established under 
10 U.S.C.A. §§ 1552 or 1553, or because of other corrective 
action by competent military naval, or air authority, the 
award will be effective from the latest of these dates: 
(1) Date application for change, correction, or 
modification was filed with the service department, in 
either an original or a disallowed claim; 
        (2) Date of receipt of claim if claim was disallowed; or 
        (3) One year prior to date of reopening of disallowed 
claim. 

38 C.F.R. § 3.400(g)

The veteran claimed entitlement to service connection for 
schizophrenia, paranoid type, in January 2001, and was denied 
entitlement to benefits in September 2001 based on a 
character of discharge of "Under Other Than Honorable 
Conditions."  That decision was not appealed.  The date of 
receipt of the disallowed claim is January 2001.

In June 2003, the veteran submitted an application for 
upgrade of his character of discharge to the Department of 
the Navy.  A Board for Correction of Naval Records, convened 
under 10 U.S.C.A. § 1552, approved correction of the 
discharge that same month, to reflect that the veteran was 
discharged "for the good of the service in lieu of trial by 
court martial, with a discharge under honorable conditions."  
This determination of character of discharge is binding on 
VA, and serves to set aside the previous bar to entitlement.  
38 C.F.R. § 3.12(e).  The date of application for change is 
June 2003.

A reopened claim of service connection for schizophrenia, 
paranoid type, was received in October 2003.  One year prior 
to that date is October 17, 2002.

The latest of the three possible effective dates permitted 
would appear to be in June 2003.  However, for unknown 
reasons the RO elected to apply an earlier date of October 
17, 2002.  The Board will take no action to correct an 
apparent error by the RO, but does find that as a matter of 
law, assignment of an effective date prior to October 17, 
2002 is prohibited.


ORDER

Entitlement to an effective date prior to October 17, 2002, 
for the grant of service connection for schizophrenia, 
paranoid type, is denied.


REMAND

The inextricably intertwined issues of entitlement to a 
rating in excess of 70 percent for paranoid type 
schizophrenia and entitlement to TDIU are remanded for 
current medical evidence, as well as additional notice under 
the VCAA and Court precedent.

The veteran's sole service connected disability is paranoid 
type schizophrenia, rated 70 percent.  The record reflects 
repeated hospitalizations at VA and private facilities since 
his discharge from service in 1999.  A VA examination was 
conducted in August 2004, at which time the examiner opined 
the veteran was employable.  In a November 2005 addendum to 
that report, the examiner did not opine the veteran was 
unemployable, but did note, as was discussed in the earlier 
report, that the veteran was significantly impaired and 
required medication to maintain his current level of 
functioning.  It was recommended that the veteran be re-
evaluated in several years to see the outcome of his 
treatment and participation in a Compensated Work Therapy 
program.  VA and private treatment records, covering the 
period of September 1999 to September 2005, corroborate these 
findings.  Early records of private treatment (for a period 
prior to the date of service connection) show severe 
impairment of occupational and social functioning; the 
veteran was started on new medications and improved 
dramatically.  There were some issues with medication 
compliance.

Current VA treatment records, however, indicate a 
deterioration of the veteran's condition.  A treatment 
notation from the VA Outpatient Clinic in Orlando, Florida, 
refers to hospitalization in March 2006.  The psychiatrist 
states the veteran's prognosis is guarded, and opines that it 
is unlikely the veteran could maintain a regular job.

Current medical evidence is required to fully and fairly 
evaluate the merits of the veteran's claims, including 
possible assignment of differing evaluations for various time 
periods, or "staged" ratings.

Moreover, the Court of Appeals for Veterans Claims (Court) 
has promulgated several decisions during the pendency of the 
veteran's appeal which interpret the required notice and 
assistance under the VCAA.  To ensure proper compliance with 
the VCAA in light of these decisions, additional notice to 
the veteran is required.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 2008) 
(regarding notice to the veteran of 
specific criteria for entitlement to an 
increased evaluation).

The veteran should be asked to identify 
all private and VA medical providers, and 
to supply a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, for all private 
providers.  In the alternative, inform the 
veteran that he may supply copies of 
private treatment records.

2.  Obtain updated VA outpatient and 
hospitalization records from VAMC Albany, 
VAMC Tampa, and any associated outpatient 
or community based clinics, as well as any 
other VA facility identified by the 
veteran or noted in records.

Should the veteran supply appropriate 
medical releases, obtain private treatment 
records from any provider not already of 
record.

3.  Schedule the veteran for a VA mental 
disorders examination.  The examiner 
should describe the current status of the 
veteran's paranoid schizophrenia, and 
should comment on the impact of the 
condition on the veteran's social and 
occupational functioning.  The examiner 
should specifically comment on the impact 
of the schizophrenia on the veteran's 
ability to obtain and retain substantially 
gainful employment.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


